Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 3/17/22.  Claim(s) 1-25 and 28 are cancelled.  Claim(s) 48 is new.  Claim(s) 26, 27, and 29-48 are pending.
The election of species dated 11/24/20 was generally drawn to theophylline, so claims 40-42 which are drawn to a combination treatment (i.e. not just theophylline) should have been properly withdrawn at that point.  Claims 40-42 will be withdrawn due to said species election, and upon the determination of allowable subject material rejoinder can be considered at that time.
Claim(s) 38, 40-42, and 43-45 have been withdrawn.  Claim(s) 26, 27, 29-37, 39, 46, 47, and 48 are examined herein. 
Applicant's arguments and affidavit with respect to the 101 rejection of the last Office action have been fully considered and found persuasive.  Therefore, the rejection of the last Office action is hereby withdrawn.
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
Updated search and consideration have been performed, the following new rejections will now apply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 27, 29-36, 39, 47, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeLack (US 6,277,402 B1).
While there is a restriction of record, for the sake of compact prosecution, the Examiner has included this relevant rejection.  This does not state or imply that the restriction has changed.
DeLack discloses the treatment of multiple sclerosis (see, for example, the title, the abstract, and the whole document; related to instant claims 29-31) comprising the administration of compounds such as caffeine (see, for example, EXAMPLE ONE at column 6; related to instant claim 35) in a solution (related to claim 48) in an amount of 200 mg (i.e. a therapeutically effective amount).
DeLack further discloses that the patient treated was in the chronic progressive phase of multiple sclerosis, which is a phase characterized by continuous progression (i.e. demyelinating events and/or conditions; see, for example, EXAMPLE ONE at column 6).  Thus, the administration of DeLack would have necessarily taken place within 30 days from a demyelinating event in the CNS.
Thus, DeLack anticipates every active step of the instant claims and also anticipates the instantly claimed patient population; the limitations drawn to the resultant therapeutic effects would have necessarily followed.  
With respect to the limitations drawn to the specific resultant effects of the administration of the theophylline to the patients with MS; e.g. “increasing and/or promoting myelination”, “an activator of histone deacetylase (HDAC) 1 or 2 enzymatic activity and/or expression”, “for promoting remyelination and/or preventing demyelination”, “for accelerating regeneration of nerve cells of the peripheral nervous system (PNS) and/or of the central nervous system (CNS)”, “increases expressions of HDAC1 and/or HDAC2 in cells selected from Schwann cells, oligodendrocytes, and nerve cells”, etc., under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  Further, “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, and the application to the identical patient population, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product in the same application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26, 27, 29-37, 39, 46, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over DeLack (US 6,277,402 B1).
The instant claims are generally drawn to the treatment of multiple sclerosis (related to claims 29-31) comprising administering a therapeutically effective amount of theophylline (related to claims 36 and 37) in a pharmaceutically acceptable carrier (related to claim 48) administered within 15 days after the occurrence of a demyelinating event in the CNS or after the diagnosis of a demyelinating event or condition (related to claim 47) and/or administered at the earliest 5 days after occurrence of the lesion in the PNS (related to claim 46).
DeLack discloses the treatment of multiple sclerosis (see, for example, the title, the abstract, and the whole document; related to instant claims 29-31) comprising the administration of methylxanthine agents (see, for example, claim 4), including theophylline (see, for example, claim 5).  DeLack teaches that the dose of the methylxanthine agent can be in the range of 600-2500 mg qd (i.e. more than 100 mg per day; i.e. a therapeutic dose; see, for example, column 13) and exemplifies a single dose of 200 mg of methylxanthine agent in a patient (see, for example, EXAMPLE ONE at column 6) in a solution (related to claim 48) in a solution (i.e. in a pharmaceutically acceptable carrier; related to claim 48).
DeLack further discloses that the patient treated was in the chronic progressive phase of multiple sclerosis, which is a phase characterized by continuous progression (i.e. demyelinating events and/or conditions; see, for example, EXAMPLE ONE at column 6).  Thus, the administration of DeLack would have necessarily taken place within 30 days from a demyelinating event in the CNS.
DeLack does not specifically disclose the treatment of multiple sclerosis with theophylline administered within 15 days after the occurrence of a demyelinating event in the CNS or after the diagnosis of a demyelinating event or condition and/or administered at the earliest 5 days after occurrence of the lesion in the PNS.
It would have been obvious to one of ordinary skill in the art to treat of multiple sclerosis with theophylline in the claimed timeline because the prior art teaches all of the claimed elements.
One of ordinary skill would have been motivated to treat multiple sclerosis with theophylline because DeLack discloses said treatment with methylxanthine agents, and teaches that theophylline is a preferred species.  One of ordinary skill would have applied the teachings in DeLack and would have treated multiple sclerosis with theophylline, and would have done so with a reasonable expectation of success.
One of ordinary skill would have been motivated to treat within 15 days after the occurrence of a demyelinating event in the CNS or after the diagnosis of a demyelinating event or condition, and/or administered at the earliest 5 days after occurrence of the lesion in the PNS because DeLack teaches the successful treatment of patients in the chronic progressive phase of multiple sclerosis, which is a phase characterized by continuous progression.  Thus, DeLack teaches the treatment of a patient that had continuous progression and demyelinating events/conditions.  Therefore, DeLack teaches the treatment of a patient at essentially all ranges of timings between demyelinating events/conditions.  One of ordinary skill would have applied the teaching of DeLack, and would have treated patients with multiple sclerosis, including the instantly claimed time regimes, and would have done so with a reasonable expectation of success.
With respect to the limitations drawn to the specific resultant effects of the administration of the theophylline to the patients with MS; e.g. “increasing and/or promoting myelination”, “an activator of histone deacetylase (HDAC) 1 or 2 enzymatic activity and/or expression”, “for promoting remyelination and/or preventing demyelination”, “for accelerating regeneration of nerve cells of the peripheral nervous system (PNS) and/or of the central nervous system (CNS)”, “increases expressions of HDAC1 and/or HDAC2 in cells selected from Schwann cells, oligodendrocytes, and nerve cells”, etc., under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  Further, “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, and the application to the identical patient population, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product in the same application.

Conclusion
Claim(s) 1-25 and 28 are cancelled.  Claim(s) 38, 40-42, and 43-45 have been withdrawn.  Claim(s) 26, 27, 29-37, 39, 46, 47, and 48 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627